Ca$e 81_19%bossessino§aa<aaeoeeoeaa@€ 1 Of¢

MIDDLE DISTRICT OF FLORIDA
TAMPA DIVlSIGN

INRE:

Doboor(o) YILIAN BARO " cAsE No.:

 

CHAPTER 13 PLAN
A. NOTICES.

Bebtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither box
is ehecked, the provision Wili be ineffective if set out later in the Plan.

 

A limit on the amount of a secured claim based on a valuation which may result in a partial

payment or no payment at all to the secured creditor See Sections C.S(d) and (e). A separate included [:[ Not included
motion will be filed.

 

Avoidance of a judicial lien or nonpossessory, nonporchase money security interest under l l

U.s.c. § 522(£_)` A Soporoto motion will bo sloo. soo soocioo c.s(o). l:| l“°l“d'"“`d N°‘ ‘“d“ded

 

 

 

 

 

 

Nonstandard provisions, set out in Section E. f:| Included [i] Not included

B. MONTHLY PLAN PAYMENTS.

Plan payments include the Trustee’s fee of 10% and shall begin 30 days from petition
filing/conversion date. Debtor shall make payments to the Trnstee for the period of 60
months. If the 'I`rustee does not retain the full 10%, any portion not retained Will he
disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors

 

1 _ from
$222.00 months 1 through 60
from
$0.00 months through ;

 

C. PROPOSED DISTRIBUTIONS.

1. ADMINISTRATIVE ATTORNEY'S FEES.

Base Fee $4.500.00 Total Paid Prepetition $500.00 Balance Due $4,000.00
MMM Fee $0.00 'I`otal Paid Prepetition $0-00 Balance Due $O-OG
Estiniated Monitoring Fee at $50.00 per Month.

Attorney's Fees Payable Through Plan at $200.00 Monthly (subject to adjustment).

1 All rofaranro: fn ”l'lnh+nr" inrlurfn anr{ rnfnr fn hnth nF H'm rlnl-\+nr: ‘m = r=ca mud in'm¢»|u i-m hom inr{i`.~irh.gi¢

case e;'io-oi<-osooe-cpl\/l Doo 3_ Fi'loo~04/04/19 Pago; 2 ore _
-NONE z_ i)oMEsric sUrPoRT oBLIGATIoNs rao doaood in ii U.`s.C. eminent

.NONE 3. PRIORITY CLAIMS las defined in 11 U.S.C. § 5071.

4. TRUSTEE FEES. From each payment received from Debtor, the Trustee shall receive a fee,
the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS. Pre~coniirmation payments allocated to secured creditors under the Plari,
other than amounts allocated to cure arrearages, shall be deemed adequate protection payments The Trustee shall
disburse adequate protection payments to secured creditors prior to contiriiiation, as soon as practicable, if the Plan
provides for payment to the secured creditor, the secured creditor has filed a proof of claim or Debtoi' or Trustee has
filed a proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending lt` Debtor's
payments under the Plaii are timely paid, payments to secured creditors under the Plai'i shall be deemed contractually
paid on time.

 

NONE (a) Claims Secured by Debtor`s Principal Residence Wliich Debtor Intends to Retaiii -
Mortgage, HOA and Condo Association Payments, and Arrears, if any, Paid Through the
Plan. lf the Plan provides for curing prepetition arrearages on a mortgage oii Debtor’s principal
residence, Debtor Will pay, iii addition to all other sums due under the proposed Plari, all regular
monthly postpetition mortgage payments to the Trustee as part of the Plan. These mortgage
payments, Which may be adjusted up or down as provided for under the loan documents, are due
beginning-the first due date after the case is filed and continuing each month thei'eafter. The 'l`i'ustee
shall pay the postpetition mortgage payments for Debtor's principal residence on the following
mortgage claims:

 

NONE (b) Claims Secured by Other Real I’roperty Whieli Delitor Intends to Retain ~ Mortgage
Paynients, HOA and Condo Association Paynients, and Arrears, if any, Paid Througli the
Plan. If the Plan provides to cure prepetition arrearages on a mortgage, Debtor Will pay, iii addition
to all other sums due under the proposed Plan, all regular monthly postpetition mortgage payments
to the Trustee as part of the Plan. Tliese mortgage payinents, Whicli may be adjusted up or down as
provided for under the loan documents, are due beginning the i`irst due date after the case is filed and
continuing each month thereafter. The Triistee shall pay the postpetition mortgage payments on the
following mortgage claims:

 

fill NONE (c) Clairns Secured by Real Property - I)ebtor Intends to Seek Moi'tgage Modii`ication. If

Debtor obtains a modification of the mortgage, the modified payments shall be paid through the
Plan. Peridiiig the resolution of a mortgage modification request, Debtor shall make the following
adequate protection payments to the Trustee: (1) for homestead property, the lesser of 31% of gross
monthly income of Debtor and non-filing spouse, if any (after deducting homeowners association
fees), or the normal monthly contractual mortgage payment; or (2) for non~liomestead, income»
producing property, 75% of the gross rental income generated from the property. v

 

 

 

 

[3 irons

- -Ca-Se 319 bk ngngn_CPI\/l nnr~ '2 l:i|prl nA/nA-/'-l-C)- Dngn 2 of 6

(d) Claims Secured by Real Property or Personal Property to Which Sectieii 506
Valuation APPL`IES (Strip Dewn). Under ll U.S.C. § 1322 (b)(Z\, this provision does not apply
to a claim secured solely by Debtor's principal residence A separate motion to determine secured
status or to value the collateral must be filed. The secured portion of the claim, estimated below,
shall be paid. Unless otherwise stated in Section E, the payment through the Plan does not include
payments for escrowed property taxes or insurance

Last Four Creditor Collateral Clairn Arnount Value Payment lnterest

Digits of Description/ Throiigli Plan Rate
Acct. No. Address

1, UNKNO\ SYNCHRONY/ FURNITURE $2,642.00 $1,000.00 $19.69 7%
AMERlCAN
SlGNATURE

-

 

NONE

(e) Liens to be Avoided Uiider 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under § 522 to avoid a judicial lien or a nonpossessoi'y,
nonpurcliase money security interest because it impairs an exemption or under § 506 to determine
secured status and to strip a lien.

 

Noue

(f) Claims Secured by Real Property and/or Pei‘sonal Property to Which Section 506
Valuation I}OES NOT APPLY Under the Final Paragraph in 11 U.S.C. § 1325(a). The claims
listed below were eithei': (l) incurred within 910 days before the petition date and secured by a
purchase money security interest in a motor vehicle acquired for the personal use of Debtor; or (2)
incurred Within one year of the petition date and secured by a purchase money security interest in
any other thing of value. 'l`hese claims will be paid in full under the Plan with interest at the rate
stated below.

 

NoNE

(g) Claims Secured by Real or Pers_onal Property to be Paid with Interest Through the
Plan under 11 U.S.C. § 1322(h)(2). 'l`he following secured claims will be paid in full under the
Plan with interest at the rate stated below.

 

NoNi~;

(Ii) Claims Secured by Personal Pi‘operty - Maintaining Regular Paynients and Curing
Arrearage, if any, Witli All Payments in Plan.

 

 

ij irons

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being made via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated fn rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. l\lothing herein is intended to terminate or abrogate Debtoi"S
state law contract rights

Last Four Digits of Creditor Property/Collateral
Acct. No.
1, 336l ALLY FlNANClAL 2016 NISSAN VERSA

2_ 8497 HOME POINT FINANCIAL HS: 1455 WINDJAM`MER LOOP

 

 

 

- Nous

 

l (i) Surrender of CollateralfProperty that S_ecures a Claim. Debtor will surrender the following
collateral/property The automatic stay under ll U S C §§ 362(a) and 130l(a) is terminated iii rem
as to Debtor and in rem and m personam as to any codebtor as to these creditors upon the filing of
this Plan.

 

NoNa

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors The automatic stay is terminated in rem as to Debtor
and in rem and in personam as to any codebtor with respect to these creditors upon the filing of this
Plan. Debtor's state law contract rights and defenses are neither terminated nor abrogated

 

6. LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the Trustce shall

disburse payments to creditors under leases or executory contracts prior to confirmation, as soon as practicable, if the
Plan provides for payment to creditor/lesson the creditor/lessor has filed a proof of claim or Debtor or Trustee has
filed a proof of claim for the secured creditor/lessor under § 50l(c), and no objection to the claim is pending if
Debtor's payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be deemed
contractually paid on time.

NoNE

{a) Assumption of Leases/Executoi'y Contracts for Real or Personal Property to be Paid
and Arrearages Cured Through the Plan. Debtor assumes the following leases/executory
contracts and proposes the prompt cure of any prepetition arrearage as follows

 

NoNe

(b) Assuinption of LcaseleXecutoi'y Contracts for Real or Personal Property to be Paid
Directly by Debtor. Debtor assumes the following lease/executory contract claims that are paid via
automatic debit/draft from Debtor's depository account and are to continue to be paid directly to the
creditor or lessor by Debtor outside the Plan via automatic debit/draft The automatic stay is
terminated iii rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
and lessors upon the filing of this Plan. Nothing herein is intended to terminate or abrogate Debtor's
state law contract rights

 

NoNE

 

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases!executory contracts and will surrender the following
leased real or personal property The automatic stay is terminated in rent as to Debtor and iii rem
and in personam as to any codebtor as to these creditors and lessors upon the filing of this Plan.

 

7. GENERAL UNSECURED CREDITORS. General unsecured creditors with

allowed claims shall receive a pro rata share of the balance of any funds remaining after

payments to the above referenced creditors or shall otherwise be paid under a subsequent

Order Confirming Plan. The estimated dividend to unsecured creditors shall be no less than $4,090.00

 

 

D. GENERAL PLAN PROVISIONS:

l. Secured creditors, whether or not dealt with under the Plan, shall retain the liens securing such
claims
2. Payments made to any creditor shall be based upon the amount set forth in the creditor's proof of

claim or other amount as allowed by an Order of the Bankruptcy Court.

rs
_`).

shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the Court
orders otherwise Properly of the estate

Court orders othei"wise, or

if Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the estate `

(a) shall not vest in Debtor until the earlier of Debtor's discharge or dismissal of this case, unless the

 

 

 

 

` `f"r`\`r\"r`\ O"- 'l n l¢-\I nonn£f'r"nl\ll ' r\r`\r\ ’J' "'I:il"r'\H"'{'\`/l'l`n/l l'l G " Df\`n`r\"`l:"r\'F"R""
\./0.0C LJ. J_\J ur\ V\)V\JU \./F IVI LIU\J \) l IIC\J V"l'l\l"l'l_l_\.l l (J.HC d UI U
m (b) shall vest in Debtor upon ncontirrnation of the Plan. ' `
4. 'i`he amounts listed for claims in this Plan are based upon Debtor's best estimate and belief and/or the

proofs of claim as filed and allowed Unless otherwise ordered by the Court, the Ti'ustee shall only pay
creditors with_filed and allowed proofs of claim. An allowed proof of claim will control, unless the Court
orders otherwise

5. Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions The
actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the provisions of the
Plan control prior to contirmation, after which time the Order Contirming Plan shall control.

6. Debtor shall timely tile all tax returns and make all tax payments and deposits when due.

(Howcver, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a statement to
that"effect.) For each tax return that becomes due after the case is tiled, Debtor shall provide a complete copy
of the tax return, including business returns if Debtor owns a business, together with all related W-Zs and
Form 10995, to the Trustee within 14 days of filing the return. Unless otherwise ordered, consented to by the
Tiustee, or ordered by the Court, Debtor shall turn over to the Trustee all tax retimds in addition to regular
Pian payments Debtor shall not instruct the internal Revenue Service or other taxing agency to apply a
refund to the following year’s tax liability. Debtor shall not spend any refund without first having
obtained the Trustee‘s consent or Court approval

 

 

E.
Any nonstandard provisions of this Plan other than those set out in this section are deemed void and are stricken

NONE.

NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankrnptcv Procedure 3015(c). Note:

 

 

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an attorney, certifies

that the wording and order of the provisions in this Chapter 13 Plan are identical to those contained in the
Model Plan adopted by this Court, and that this Plan contains no additional or deleted Wording or nonstandard
provisions other than any nonstandard provisions included in Section E.

SIGNATURE(S):
l\
Debtort st “ `

list M Date x il “C/Lr;:'l[j
l

 

Date

 

Attorne for DE: tex S

% //%M¢ Date¢;/€;//@
L/ L{/ z y

   
 

 

